Citation Nr: 1032622	
Decision Date: 08/30/10    Archive Date: 09/08/10

DOCKET NO.  95-37 552	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to an increased rating for hypothyroidism, 
currently rated as 10 percent disabling.  

2.  Entitlement to an increased rating for hypoparathyroidism, 
currently rated as 10 percent disabling.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jennifer Hwa, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1978 to August 
1985.  

This matter comes before the Board of Veterans' Appeals (Board) 
from a November 2000 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that continued a 10 percent 
disability rating for hypothyroidism.  The Veteran testified 
before the Board in July 2001, November 2004, and May 2005.  The 
Board remanded this claim for further development in December 
2001.  

In a November 2005 decision, the Board continued a 10 percent 
rating for hypothyroidism and assigned a separate 10 percent 
rating for hypoparathyroidism.  The Veteran appealed the Board 
decision to the United States Court of Appeals for Veterans 
Claims.  Pursuant to the Joint Motion for Partial Remand, a May 
2007 Order of the Court remanded the claims for readjudication in 
accordance with the Joint Motion for Partial Remand.  In November 
2008, the Board remanded the claims in accordance with the May 
2007 Order of the Court.  

The appeal is REMANDED to the Department of Veterans Affairs 
Regional Office.  


REMAND

The Board notes that new evidence was received in July 2009 
pertaining to the claims for increased rating for hypothyroidism 
and hypoparathyroidism.  Additionally, the Veteran underwent a VA 
examination for thyroid and parathyroid diseases in August 2009.  
No waiver of RO consideration was submitted for the new evidence.  
The Board therefore refers these matters to the RO for 
consideration of the newly submitted evidence.  

Accordingly, the case is REMANDED for the following action:

Readjudicate the issues on appeal.  If any 
decision remains adverse to the Veteran, 
issue a supplemental statement of the case 
and allow the appropriate time for response.  
Thereafter, return the case to the Board. 
 
The appellant has the right to submit additional evidence and 
argument on the matters the Board is remanding.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2009).



_________________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2009).



